         Case 2:20-cv-00787-NBF Document 21 Filed 08/28/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DIANOIA’S EATERY, LLC d/b/a
 DIANOIA’S and PIZZERIA DAVIDE,
                                                  Civil Action No. 2:20-cv-00787-NBF
                Plaintiff,
                                                  Hon. Nora Barry Fischer
        v.

 MOTORISTS MUTUAL INSURANCE
 COMPANY,

                Defendant.


                       BRIEF IN SUPPORT OF
   MOTION FOR RECONSIDERATION AND AMENDMENT OF REMAND ORDER

       NOW,     comes Defendant,       Motorists Commercial Mutual Insurance Company

(“Motorists”), by and through its attorneys, BURNS WHITE LLC, and files this Brief in Support

of Motion for Reconsideration and Amendment of Remand Order.

                                        BACKGROUND

       The instant matter relates to Plaintiff’s claim for insurance coverage for damage and loss

allegedly caused by the COVID-19 virus, pandemic, and related governmental orders. (See Compl.

[Doc. 1-1], generally.) Plaintiff filed its action in the Court of Common Pleas of Allegheny

County, and Motorists Removed the action to this Court based on the Court’s diversity jurisdiction.

(See Compl. [Doc. 1-1], generally; Notice of Removal [Doc. 1], generally.) Plaintiff has conceded

diversity and has not challenged the amount in controversy. (See Mot. to Remand [Doc. 8] ¶ 4,

generally.) By its Motion to Remand, Plaintiff sought to have this Court decline to exercise its

jurisdiction, arguing that the Court’s jurisdiction is discretionary. (See Mot. to Remand [Doc. 8]

¶¶ 28-33.)
          Case 2:20-cv-00787-NBF Document 21 Filed 08/28/20 Page 2 of 5




       On August 27, 2020, by its Remand Order, the Court granted Plaintiff’s Motion to Remand,

declining to exercise its jurisdiction pursuant to the Declaratory Judgment Act (“DJA”). (See

Order, Aug. 27, 2020 [Doc. 19], pp. 1-2.) In doing so, the Court remanded the action to the Court

of Common Pleas of Allegheny County, and ordered the Clerk of Courts to close the case and

serve a certified copy of the Court’s Order on the Prothonotary. (Id., p. 2.)

       However, Motorists submits that in so doing the Court has prematurely ordered the remand

and closing of the federal court action, inconsistent with the continuing jurisdiction of the federal

courts and Motorists’ right to appeal. Accordingly, for the reasons more fully set forth below,

Motorists respectfully requests that the Court direct the Clerk to refrain from sending the Remand

Order to the Allegheny County Prothonotary, or, in the alternative, issue an order clarifying the

continuing jurisdiction of the federal courts pending appeal.

                                          ARGUMENT

       In Reifer v. Westport Ins. Corp., 751 F.3d 129 (3d Cir. 2014), the United States Court of

Appeals for the Third Circuit ruled that “a remand order entered pursuant to the DJA is an

appealable final decision because it is functionally indistinguishable from the remand order found

appealable in Quackenbush v. Allstate Insurance Co., 517 U.S. 706, 713–15, 116 S.Ct. 1712, 135

L.Ed.2d 1 (1996).” Reifer, 751 F.3d at 133. Accordingly, the limitations on the appealability of

a remand order as set forth in 28 U.S.C. § 1447(d) do not apply. Id. (“a remand under the DJA

implicates neither a lack of subject matter jurisdiction nor a defect in removal procedure. Thus, 28

U.S.C. § 1447(d) does not preclude our review.”), citing Quackenbush, 517 U.S. at 712, 116 S.Ct.

1712 (holding that, because § 1447(d) must be read in pari material with § 1447(c), its proscription

against appellate review is limited to those circumstances implicated by § 1447(c)), and In re U.S.

Healthcare, 159 F.3d 142, 146 (3d Cir.1998).
          Case 2:20-cv-00787-NBF Document 21 Filed 08/28/20 Page 3 of 5




       In Rarick v. Federated Service Insurance Company, 2:13-cv-03286 (Order, March 4, 2016)

(attached to Motorists’ Motion at Ex. 1), the United States District Court for the Eastern District

of Pennsylvania specifically recognized that in accordance with (i) Reifer, (ii) the right to the

appellate review of “a district court’s discretionary remand under the Declaratory Judgment Act,”

and (iii) applicable Third Circuit precedent, the limitations of § 1447(d) are inapplicable in a case

such as this, and that the district court retains jurisdiction pending appeal. Id., n. 1, citing Hudson

United Bank v. LiTenda Mortg. Corp., 142 F.3d 151, 158 (3d Cir. 1998) (“if § 1447(d) does not

deny an appellate court jurisdiction to review a remand order, it cannot deny the district court

jurisdiction to entertain a motion for reconsideration before the notice of appeal is filed. See, e.g.,

J.O. v. Alton Community Unit Sch. Dist. 11, 909 F.2d 267, 273–274 (7th Cir.1990) (holding that

a district court has the power to reconsider its order following a § 1367(c) remand during the time

allowed for filing a notice of appeal).”)

       Further, even to the extent that the Clerk may have mailed the Remand Order to the

Allegheny County Prothonotary, because the Remand Order does not implicate § 1447(d), “the

mailing of a remand order does not divest a district court of jurisdiction.” Hudson United Bank,

142 F.3d at 158; see also Rarick, supra.1

                                            CONCLUSION

       Accordingly, where the Court’s Remand Order remains subject to appeal to the Third

Circuit, § 1447(d) is inapplicable, and the Court retains jurisdiction following the entry of a remand

order founded on discretionary jurisdiction pursuant to the DJA, Motorists respectfully requests

that the Court amend its order and/or enter an Order consistent with Motorists proposed order



1
 In Rarick, the district court sent the certified copy of the remand order to the state court on
October 30, 2015, and subsequently found that it had jurisdiction to rule on its prior remand order
on March 4, 2016. (See Ex. 1; Ex. 2, Docket Extract Rarick, 2:13-cv-03286.)
         Case 2:20-cv-00787-NBF Document 21 Filed 08/28/20 Page 4 of 5




directing the Clerk of Courts to refrain from remanding this matter and sending the Remand Order

to the Allegheny County Prothonotary and clarifying that jurisdiction remains with the district

court pending appeal.

                                                   Respectfully submitted,

                                                   BURNS WHITE LLC

                                              By: /s/ Matthew A. Meyers
                                                  Matthew A. Meyers (PA I.D. 202838)
                                                  E-mail: mameyers@burnswhite.com
                                                  Robert E. Dapper, Jr. (PA I.D. 46378)
                                                  E-mail: redapper@burnswhite.com
                                                  Taylor M. Davis (PA I.D. 327312)
                                                  E-mail: tmdavis@burnswhite.com
                                                  Burns White Center
                                                  48 26th Street
                                                  Pittsburgh, PA 15222
                                                  (412) 995-3281 – Direct
                                                  (412) 995-3300 – Fax
                                                  Attorneys for Defendant, Motorists
                                                  Commercial Mutual Insurance Company
           Case 2:20-cv-00787-NBF Document 21 Filed 08/28/20 Page 5 of 5



                                   CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on August 28, 2020, the within BRIEF IN SUPPORT

OF MOTION FOR RECONSIDERATION AND AMENDMENT OF REMAND ORDER was

filed electronically and will be served upon all counsel via the Court’s ECF System. The Parties may

access this filing through the Court’s system.


    JAMES C. HAGGERTY, Esquire                             SCOTT B. COOPER, Esquire
      jhaggerty@hgsklawyers.com                            scooper@schmidtkramer.com
 HAGGERTY, GOLDBERG, SCHLEIFER &                            SCHMIDT KRAMER, P.C.
          KUPERSMITH, P.C.                                       209 State Street
     1835 Market Street, Suite 2700                           Harrisburg, PA 17101
         Philadelphia, PA 19103

       JOHN P. GOODRICH, Esquire                           JONATHAN SHUB, Esquire
           jack@goodrichpc.com                               jshub@shublawyers.com
      LAUREN R. NICHOLS, Esquire                                SHUB LAW, LLC
          lauren@goodrichpc.com                          134 Kings Highway E., 2nd Floor
     GOODRICH and ASSOCIATES, P.C.                            Haddonfield, NJ 08033
        429 Fourth Avenue, Suite 900
            Pittsburgh, PA 15219

                                         Attorneys for Plaintiff



                                                     /s/ Matthew A. Meyers
                                                     Matthew A. Meyers
